AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                     Eastern District of Washington

 AMERICAN HALLMARK INSURANCE COMPANY
        OF TEXAS, a Texas corporation,                               )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:15-CV-3104-TOR
                                                                     )
                                                                     )
    KRAFF'S MEN'S WEAR CO., INC., a Washington
                corporation, et al.,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED in its entirety with prejudice and without costs or fees awarded to any party.
u




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                       Thomas O. Rice                                        onthe parties' Stipulated Motion to 
     %JTNJTTwith Prejudice.&$'/P122


Date: October 9, 2019                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Bridgette Fortenberry
                                                                                           %\ Deputy Clerk

                                                                            Bridgette Fortenberry
